Exhibit 10.15

 

REAL PROPERTY LEASE

between

 

LEE JOINT VENTURE,

a joint venture composed of Robert B. Lee, Ronald E. Lee

and Terry N. Lee

Lessor

and

COUNTRY COACH, INC.,

an Oregon corporation Tenant

 

REAL PROPERTY LEASE

 

PARTIES: LEE JOINT VENTURE,. a joint venture of Robert B. Lee, Ronald E. Lee and
Terry N. Lee (Lessor)

 

COUNTRY COACH, INC., an Oregon corporation (Tenant)

 

AGREEMENTS

 

1.  PREMISES.  Lessor hereby leases to Tenant property described on Exhibit A
attached hereto improvements thereon (Leased Premises).

 

2.  TERM.  This lease shall run for a period of five (5) years commencing on
November 1, 1995, and terminating at 12 midnight on October 31, 2000. In
addition, Tenant shall have the option to renew the term for two (2) additional
successive periods of five (5) years each as hereinafter provided.

 

3.  RENT.  Tenant shall pay as monthly rent Eighty-four Thousand Three Hundred
Sixty Dollars $84,360, in advance on the first day of each calendar month during
the term of this lease. The rent shall be paid to Lessor at the address
hereinafter provided for giving notice to Lessor, or at such other place or to
such other person as Lessor may designate in writing. Rent for the last partial
calendar month of this lease, if any, shall be prorated.

 

The monthly rent shall be adjusted annually on the first day of November of each
year beginning with November 1, 1996, to reflect changes in the cost of living.
The adjustment shall be made by multiplying the rent in effect immediately
preceding the adjustment by a fraction wherein the Index at the adjustment date
is the numerator and the Index one (1) year prior thereto is the denominator.
“Index” as used herein is defined as the United States Department of Labor
Consumer Price Index for Urban Wage Earners and Clerical Workers, Portland,
Oregon - Washington, All Items (1982-84 = 100).

 

If the Index information is not available at the date of any adjustment to be
made hereunder, the adjustment shall be made as soon as such information is
available, retroactive to the effective date, and any adjustment in the rent
shall be paid by Tenant to Lessor forthwith upon the furnishing of such
information from Lessor to Tenant. In the event the Index becomes unavailable
for any reason, the adjustment provided herein shall be based upon the most
comparable index then available from the United States Department of Labor.

 

Notwithstanding any other provision contained herein, in no event shall the
monthly rent be reduced below the amount of Eighty-four Thousand Three Hundred
Sixty Dollars ($84,360).

 

All taxes, insurance costs, utility charges, and any other amounts that Tenant
is required by this lease to pay or reimburse to Lessor or third parties shall
be additional rent.

 

1

--------------------------------------------------------------------------------


 

4.  PURPOSE.  Tenant may use and occupy the Leased-Premises for any lawful
purpose.

 

5.  LIMITATIONS ON USE.  Tenant shall not cause or permit any Hazardous
Substance to be spilled, leaked, disposed of, or otherwise released on or under
the Leased Premises. Tenant may use or otherwise handle on the Leased Premises
only those Hazardous Substances typically used or sold in the prudent and safe
operation of Tenant’s business. Tenant may store such Hazardous Substances on
the Premises only in quantities necessary to satisfy Tenant’s reasonably
anticipated needs. Tenant shall comply with all Environmental Laws and exercise
the highest degree of care in the use, handling, and storage of Hazardous
Substances and shall take all practicable measures to minimize the quantity and
toxicity of Hazardous Substances used, handled, or stored on the Leased
Premises. Upon the expiration or termination of this lease, Tenant shall remove
all Hazardous Substances from the Leased Premises. The term Environmental Law
shall mean any federal, state, or local statute, regulation, or ordinance or any
judicial or other governmental order pertaining to the protection of health,
safety, or the environment. The term Hazardous Substance shall mean any
hazardous, toxic, infectious, or radioactive substance, waste, or material as
defined or listed by an Environmental Law and shall include, without limitation,
petroleum oil and its fractions.

 

6.  COMPLIANCE WITH LAW.  Tenant, at Tenant’s expense, shall promptly observe
and comply with all present and future laws, orders, regulations, rules,
ordinances and requirements of federal, state, county and city governments with
respect to the use, care and control of the Leased Premises, including, but not
limited to, the obligation to make any physical modifications to the Leased
Premises necessary to comply with such applicable law.

 

7.  REPRESENTATIONS.  Tenant acknowledges that this lease is accepted and
executed on the basis of Tenant’s own examination and personal knowledge of the
value and condition of the Leased Premises; that no representation as to the
value, condition or repair of the Leased Premises has been made by Lessor or any
agent of Lessor; and that Tenant agrees to take the Leased Premises in the
condition the Leased Premises are in at the time of the execution of this lease.

 

8.  ASSIGNMENT AND SUBLEASE.  The interest of Tenant under this lease may not be
assigned, wholly or partially, or encumbered, nor may all or any portion of the
Leased Premises be sublet, without the prior written consent of Lessor. The
parties acknowledge that Lessor has a significant interest in the person or
persons occupying the Leased Premises and that the granting or withholding of
consent by Lessor to assignment or subleasing shall be solely within the
Lessor’s discretion. No assignment or sublease, or consent thereto by Lessor,
shall relieve Tenant, wholly or partially, from the obligations of Tenant to
Lessor under this lease. Provided, that Lessor hereby consents to assignment of
the lease to an entity which is the surviving corporation in a merger with
Tenant or which purchases all or substantially all of Tenant’s assets so long as
such entity assumes this lease and so long as Tenant, to the extent Tenant
survives, remains liable on the lease. This consent does not consent to any
other assignment or sublease by such entity.

 

9.  UTILITIES.  Lessor shall furnish no utilities or services, and Tenant shall
arrange for, and pay for, all utilities and services used by Tenant upon the
Leased Premises during the term of this lease, including, without limitation,
gas, electricity, water, sewage service, telephone service and trash removal.

 

10.  ALTERATIONS AND IMPROVEMENTS.  Tenant shall have the right to modify the
improvements upon the Leased Premises, and to construct additional improvements

 

2

--------------------------------------------------------------------------------


 

upon the Leased Premises upon the condition that such alterations and additions
do not decrease the fair market value of the Leased Premises. Upon the
termination of this lease, all trade fixtures installed by Tenant prior to or
during the term of this lease may be removed by Tenant upon the condition that
Tenant repair, at Tenant’s expense, any damage to the Leased Premises resulting
from such removal. Renewal of this lease or the extension of its term in any
manner shall not affect the right of Tenant to remove trade fixtures and
improvements as provided herein.

 

11.  REPAIRS AND MAINTENANCE.  Tenant shall, at Tenant’s expense, maintain the
Leased Premises in good order and condition during the term of this lease.
Tenant shall repair and replace elements of the Leased Premises in the same
manner as a reasonably prudent owner, and repairs and replacements shall be made
without regard to the expiration of this lease.

 

12.  RETURN OF PREMISES.  Upon the expiration of this lease, or its termination
for any cause, Tenant will return the Leased Premises in the order and condition
required under the provisions of the preceding paragraph of this lease, relating
to repairs and maintenance, except for damage resulting from fire, acts of God
or other casualty not caused by the negligence or fault of Tenant.

 

13.  ACCESS BY LESSOR.  Lessor, or Lessor’s representatives and agents, shall
have free access to the Leased Premises at reasonable times for the purpose of
examining or exhibiting the same or to make any repairs or alterations on the
Leased Premises which the Lessor deems convenient for the maintenance or
preservation thereof; provided that this paragraph shall not be deemed a
modification of the repair and maintenance responsibilities provided for in this
lease.

 

14.  LIENS AND ENCUMBRANCES.  Tenant shall keep the Leased Premises free and
clear of any and all liens or encumbrances imposed or threatened to be imposed
on the Leased Premises by reason of any contract, act or omission by Tenant;
provided that this paragraph shall not be construed to restrict the right of
Tenant to grant security interests in its fixtures, inventory or other personal
property located upon the Leased Premises.

 

15.  INJURY TO PROPERTY OR PERSON.  Tenant is to be responsible for the
condition of the Leased Premises during the term of this lease and any damage or
injury to property or person resulting from the condition of the Leased
Premises, or the activities of Tenant and Tenant’s agents and employees thereon
or any independent contractor hired by Tenant or any subtenants of Tenant or
person upon the Leased Premises with the express or implied consent of Tenant.
Tenant shall indemnify and save Lessor harmless from any loss, damage, claim or
demand arising out of such condition or activities. Tenant shall obtain and
maintain in full force and effect liability insurance in amounts as reasonably
specified by Lessor from time to time, indemnifying Tenant from any liability,
claim or demand arising out of such condition or activities, and naming Lessor
as an additional insured. Such insurance shall be written by an insurance
company authorized to transact business within the state of Oregon, and shall
provide that such insurance may not be canceled or terminated in any manner
without not less than ten (10) days’ written notice to Lessor. A copy of such
insurance policy or a certificate evidencing such insurance coverage shall be
furnished to Lessor upon written request to Tenant.

 

16.  DEFAULT BY TENANT.  In the event Tenant shall fail to pay any payment
coming due hereunder from Tenant to Lessor within ten (10) days from the due
date thereof, or in the event Tenant shall violate or fail to perform any other
covenant, condition or provision of this lease within fifteen (l5) days after
written notice thereof is given to Tenant by Lessor, Lessor shall be entitled to

 

3

--------------------------------------------------------------------------------


 

the following remedies:

 

a.  Without terminating this lease, Lessor shall be entitled to recover from
Tenant any amounts due hereunder, or any damages arising out of the violation or
failure of Tenant to perform any covenant, condition or provision of this lease.

 

b.  Lessor may elect to terminate this lease and any and all interest and claim
of Tenant by virtue of such lease, whether such interest or claim is existing or
prospective, and to terminate all interest of Tenant in the Leased Premises.
Such termination shall, at the election of Lessor, also terminate any sublease
by Tenant, whether or not Lessor has theretofore consented to such sublease.

 

c.  Lessor may elect to relet the Leased Premises as an agent for Tenant.

 

The foregoing remedies shall be in addition to, and shall not exclude, any other
remedy available to Lessor at law or in equity. The ten (10) day grace period
for the payment of amounts coming due hereunder is in recognition of the ten
(10) day grace period for the payment of rent provided by the statutes of the
state of Oregon; and shall not be construed as an addition to, or an extension
of, such grace period provided by statute. All remedies, to the extent they are
not inconsistent with each other, shall be deemed cumulative. The election by
Lessor of one remedy shall not prevent the subsequent election by Lessor of an
inconsistent remedy unless Tenant has substantially changed Tenant’s position in
reliance upon such prior election by Lessor.

 

In the event this lease is terminated, all obligations and indebtedness of
Tenant to Lessor arising out of this lease prior to the date of such termination
shall survive such termination.

 

Upon such termination, or upon the election by Lessor to relet the Leased
Premises, Lessor may reenter the Leased Premises and take possession thereof and
remove any persons and property by legal action or by self-help with the use of
reasonable force and without liability for damages, and Tenant shall indemnify
and hold Lessor harmless from any claim or demand arising out of such reentry
and removal of persons or property.

 

In the event Lessor reenters the Leased Premises upon termination, or for the
purpose of reletting, Lessor may relet all or some portion of the Leased
Premises, alone or in conjunction with other properties, for a term longer or
shorter than the term of this lease, upon any reasonable terms and conditions,
including the granting of a period of rent-free occupancy or other rental
concession, and Lessor may, but shall not be required to, relet the Leased
Premises for any use or purpose other than specified in this lease, and Lessor
shall not be required to relet to any tenant which Lessor may reasonably
consider objectionable.

 

In the event of termination by Lessor, Lessor shall be entitled to recover
immediately as damages the total of the following amounts:

 

a.  Any amount by which Tenant’s total obligations under lease exceed the
reasonable rental value of the Leased Premises as at the date of default, for
the remaining term of this lease.

 

b.  The reasonable costs of reentry and reletting, including, but not

 

4

--------------------------------------------------------------------------------


 

limited to, any expense of cleaning, repairing, altering, remodeling,
refurbishing, removing Tenant’s property, or any other expense incurred in
recovering possession of the Leased Premises or reletting the Leased Premises,
including, but not limited to, attorney’s fees, court costs, broker’s
commissions and advertising expense.

 

c.  The loss of rent accruing until the date when a new tenant has been, or with
the exercise of reasonable diligence could have been, obtained.

 

In the event Lessor relets the premises as agent for Tenant, Lessor shall be
entitled to recover immediately as damages the total of the following amounts:

 

a.  An amount equal to the total rental coming due for the term of this lease,
computed based upon the periodic rent provided for herein and without discount
or reduction for the purpose of adjusting such payment to present value of
anticipated future payments, less any payments theretofore applied against such
total rental.

 

b.  The reasonable costs of reentry and reletting, including, but not limited
to, any expense of cleaning, repairing, altering, remodeling, refurbishing,
removing Tenant’s property, or any other expense incurred in recovering
possession of the Leased Premises or reletting the Leased Premises, including,
but not limited to, attorney’s fees, court costs, broker’s commissions and
advertising expense.

 

All payments received by Lessor from reletting shall be applied upon
indebtedness and damages owing to Lessor from Tenant, if any, and the balance
shall be remitted to Tenant.

 

17.  DESTRUCTION OF PREMISES.  If the Leased premises are damaged by act of God,
by fire or other casualty, to the extent of fifty percent (50%) or less of the
replacement cost thereof prior to such casualty (partial damage), and such
partial damage can be repaired at a cost which does not exceed the collectible
proceeds of insurance covering such loss, Lessor shall repair such damage. If
the Leased Premises are damaged by act of God, by fire or other casualty to the
extent of fifty percent (50%) or less of the replacement cost thereof prior to
such casualty (partial damage), and the cost of repair of the partial damage
exceeds the collectible proceeds of insurance covering such loss, the Lessor
shall notify Tenant of the amount of such excess cost and Tenant shall have ten
(10) days from the date of such notice within which to notify Lessor of the
election of Tenant to pay such excess cost.

 

If Tenant elects to pay such excess cost, Lessor shall repair such damage, and
Tenant shall pay to Lessor in advance, the amount of such excess cost. If Tenant
does not elect to pay such excess cost, and Lessor considers it impractical or
inadvisable to repair the partial damage, Lessor shall give Tenant written
notice of such decision within ten (10) days after receipt by Lessor of notice
from Tenant of Tenant’s election not to pay such excess cost, and this lease
shall terminate as of the date of such casualty. Lessor shall have the
alternative to repair such damage, at the expense of Lessor, and in such event
this lease shall continue in full force and effect.

 

If the Leased Premises are damaged or destroyed by act of God, by fire or other
casualty to the extent of more than fifty percent (50%) of the replacement cost
thereof prior to such casualty, and Lessor considers it impractical or
inadvisable to repair or reconstruct, Lessor shall give Tenant written notice of
such decision and this lease shall terminate as of the date of such damage or
destruction. Lessor shall have a period of thirty (30) days following the damage

 

5

--------------------------------------------------------------------------------


 

or destruction within which to decide whether repairs or reconstruction shall be
made. If Lessor elects to repair or reconstruct, this lease shall continue in
full force and effect.

 

Any repairs to be made under the provisions of this paragraph shall be commenced
without undue delay and shall be diligently prosecuted to completion. In no
event shall Tenant be entitled to any reduction of rent from the date of such
damage or destruction until the repair or reconstruction is completed.

 

Trade fixtures of Tenant and leasehold improvements made by Tenant shall not be
considered in determining the percentage of damages under this paragraph.
Nothing contained herein shall be construed as a limitation upon the right of
Tenant to insure such trade fixtures or leasehold improvements for the benefit
of Tenant.

 

18.  CONDEMNATION.  If the Leased Premises, in whole or in part, are taken or
condemned for public use (an agreed sale to a public or quasi-public corporation
or utility after threat of condemnation constitutes a taking for public use),
all compensation awarded upon such condemnation or taking shall be paid directly
to Lessor, and Tenant hereby irrevocably assigns and transfers to Lessor all of
Tenant’s rights and claims to compensation or damages, including severance
damages, to which Tenant might become entitled during the term hereof by reason
of such taking. Upon any such taking by condemnation, the title to the property
so taken shall vest in the condemnor, free and clear of this lease, subject to
Lessor’s right to compensation in the stead of Tenant and as owner, and, except
for said rights to compensation, this lease shall terminate as to the property
so taken, and the rental shall be proportionately reduced for the remainder of
the term. If there is a partial taking of the Leased Premises and the remaining
portion of the Leased Premises after such taking is not reasonably sufficient
for Tenant’s use, Tenant shall have the right to terminate this lease as of the
date of such condemnation or taking by giving written notice thereof to Lessor
within thirty (30) days after the date of such condemnation or taking. This
paragraph shall not be deemed a waiver or modification of any right which Tenant
shall have to recover directly from such condemnor any claim for business
interruption or moving or relocation expense.

 

19.  PROPERTY DAMAGE INSURANCE.  Tenant shall obtain and maintain in force, at
Tenant’s expense, a policy or policies of fire insurance with extended coverage
in an amount not less than the full insurable value of the Leased Premises at
any time, and with an endorsement providing coverage for loss of rent as a
result of damage to or destruction of the Leased Premises. Such policies shall
name Lessor as the insured thereunder and shall name such additional loss payees
as Lessor may from time to time designate. Such policies shall include
replacement value provisions, and Tenant shall comply with all of the provisions
of such policies relating to replacement value including the furnishing of an
appraisal to establish that the amount of such coverage is not less than the
minimum percentage required in order to maintain replacement value provisions in
force. Such insurance shall be written by an insurance company authorized to
transact business in the state of Oregon and shall provide that such insurance
may not be canceled or terminated in any manner without not less than ten
(10) days’ written notice to Lessor and additional loss payees named on such
policy. Certificates of insurance, or other satisfactory evidence of such
insurance, shall be furnished by Tenant to Lessor, upon written request.

 

20.  TAXES AND ASSESSMENTS.  Tenant shall pay all real property taxes upon the
Leased Premises and all personal property taxes upon property of Tenant located
upon the Leased Premises, promptly as the same become due. Real property taxes
for the last partial fiscal year of this lease shall be prorated between Lessor
and Tenant as at the commencement date and termination date of this

 

6

--------------------------------------------------------------------------------


 

lease. Tenant shall pay all assessments hereafter levied against the Leased
Premises, or a portion thereof, during the term of this lease, including
assessments coming due to any special purpose governmental district; provided
that Tenant shall have the right to bancroft any such assessments for
improvements and, in the event such assessments are bancrofted, Tenant shall be
responsible for payment only of the payments coming due during the term of this
lease. In modification of this provision, in the event Tenant requests or
initiates any such improvement, in any manner now or hereafter provided by law,
Tenant shall have the right to bancroft any assessment for such improvement only
if Tenant has obtained the written consent of Lessor to such improvement;
provided that such consent shall not be unreasonably withheld.

 

If a new charge or fee relating to the ownership or use of the Leased Premises
or the receipt of rental therefrom or in lieu of property taxes is assessed or
imposed, then, to the extent permitted by law, Tenant shall pay such charge or
fee. Tenant, however, shall have no obligation to pay any income, profits, or
franchise tax levied on the net income derived by Lessor from this lease.

 

21.  OPTION TO RENEW.  If Tenant is not in default at the time of the giving of
notice of the exercise of the option to renew, and at the commencement date of
the renewed term, Tenant shall have two (2) options to renew the Lease, each for
an additional period of five (5) years, by giving written notice thereof to
Lessor not less than ninety (90) days prior to the expiration date of the
initial term of the Lease or the current renewal term of the Lease, whichever is
applicable. Each renewed term shall be upon the identical terms and conditions
contained in the Lease for the initial term, including annual adjustments to
rent based upon the CPI as set forth herein.

 

22.  FIRST RIGHT OF REFUSAL.  If, during the term of this lease or any renewal
term, Lessor is prepared to accept a bona fide offer from any party to purchase
the Leased Premises, Lessor shall give written notice to Tenant of the terms of
such purchase offer and Tenant shall have a period of seven (7) days from the
date of receipt of such notice within which to elect to purchase on the
identical terms and conditions of such offer, by giving written notice of such
election to Lessor. If Tenant fails to give such timely written notice of
election to purchase, Lessor shall have a period of ninety (90) days from the
date of the expiration of the period for giving of notice by Tenant to transfer
the premises upon terms not more favorable to the purchaser than contained in
such notice.

 

23.  MORTGAGE PRIORITY.  This lease is and shall be prior to any mortgage or
deed of trust (“Encumbrance”) recorded after the date of this lease affecting
the Leased Premises. However, if any lender holding such an Encumbrance requires
that this lease be subordinate to the Encumbrance, then Tenant agrees that the
lease shall be subordinate to the Encumbrance if the holder thereof agrees in
writing with Tenant that as long as Tenant performs Tenant’s obligations under
this lease no foreclosure, deed given in lieu of foreclosure, or sale pursuant
to the terms of the Encumbrance, or other steps or procedures taken under the
Encumbrance shall affect Tenant’s rights under this lease. If the foregoing
condition is met, Tenant shall execute the written agreement and any other
documents required by the holder of the Encumbrance to accomplish the purposes
of this paragraph. If the Leased Premises are sold as a result of foreclosure of
any Encumbrance thereon, or otherwise transferred by Lessor or any successor,
Tenant shall attorn to the purchaser or transferee.

 

7

--------------------------------------------------------------------------------


 

24.  ESTOPPEL CERTIFICATE.  Tenant shall, at any time and from time to time,
upon not less than ten (10) days’ prior written notice from Lessor, execute,
acknowledge, and deliver to Lessor a statement in writing certifying that this
lease is unmodified and in full force and effect (or if there have been
modifications, that this lease is in full force and effect as modified and
stating the modifications), stating the dates to which the rent and other
charges hereunder have been paid by Tenant, stating whether or not Lessor is in
default in the performance of any covenant, agreement or condition contained in
this lease and, if so, specifying each default, and stating the address to which
notices to Tenant shall be sent.

 

25.  OPTION TO PURCHASE.  Effective as of the end of the initial term of the
Lease or as of the end of any renewal term if that renewal option was exercised,
Tenant shall have the option to elect to purchase the Leased premises for its
then “current fair market value” (as defined herein), to be paid in full in cash
upon the closing of such sale. Any indebtedness due to Lessor from Tenant under
the terms of this lease shall be paid in full at the time of the closing of this
sale.

 

This option shall be exercised by Tenant giving written notice to Lessor at
least ninety (90) days prior to the end of the initial term of the Lease or any
renewal term, and the sale shall be closed upon such expiration of the initial
term or renewal term. Upon closing, Lessor shall execute and deliver a statutory
warranty deed to Tenant conveying the Leased Premises free and clear of all
liens and encumbrances except easements, conditions and restrictions of record,
real property taxes and assessments, any lien or encumbrance created by or
through Tenant, the interest of Tenant under this lease, and any other interest
not materially affecting Tenant’s use of the premises. Rental coming due
hereunder shall be prorated as at the date of closing. Upon closing, Lessor
shall furnish to Tenant, at Lessor’s expense, an owner’s title insurance policy
in the full amount of the purchase price naming Tenant as vestee and insured
free and clear of all exceptions except standard printed exceptions and
exceptions which are authorized to be contained in the statutory warranty deed
from Lessor to Tenant. Closing shall occur at Cascade Title Co. and title
insurance shall be issued by Cascade Title Co. If such company is unable to
close or issue insurance for any reason, closing shall occur or title insurance
shall be issued at such other duly authorized Lane County title company as is
selected by Lessor. All costs of closing shall be allocated between the buyer
and seller as is then customary in Lane County, Oregon.

 

“Current fair market value” shall be determined by agreement of Lessor and
Tenant. If Lessor and Tenant are unable to agree upon current fair market value
within thirty (30) days after the date Tenant exercises the option to purchase,
then current fair market value shall be determined by a mutually agreeable
appraiser or, if the parties are unable to agree upon an appraiser, then by
having the parties each designate an MAl appraiser and the two appraisers agree
on a third MAl appraiser, with the determination to be made by third appraiser,
which determination shall be binding and conclusive upon Lessor and Tenant,
absent gross error or bad faith. If Lessor and Tenant are unable to agree upon
an appraiser, or if the two MAl appraisers designated by them are unable to
agree upon a third MAl appraiser, then the third MAl appraiser shall be
appointed by the Circuit Court of the State of Oregon upon application of either
Lessor or Tenant. In all cases the cost of the appraiser, and the cost of having
the appraiser appointed by the court should that be necessary, shall be borne
equally by Lessor and Tenant. “Current fair market value” shall be determined as
of the date of the appraisal. The closing date shall be extended as needed as
needed for any delay occasioned by the appraisal process.

 

26.  COUNSEL.  The parties acknowledge that this lease has been drafted by the
law office of Hershner, Hunter, Moulton, Andrews & Neill; that such law

 

8

--------------------------------------------------------------------------------


 

office’ represents Tenant in connection with the drafting of this lease; that
such law office does not represent Lessor in connection with the drafting of
this lease; that Ronald E. Lee is represented by Doyle, Gartland, Nelson &
McCleery in connection with this lease, and Robert E. Lee and Terry N. Lee are
represented by Arnold Gallagher Saydack Percell & Roberts in connection with
this lease; and all parties hereby consent to Hershner, Hunter, Moulton,
Andrews & Neill drafting this lease and representing Tenant in connection
therewith.

 

27.  CONDITIONS.  In the event Tenant makes an assignment for the benefit of
Tenant’s creditors of all or any portion of the assets of Tenant; or in the
event Tenant proposes or consents to a composition with unsecured creditors of
Tenant; or in the event any interest of Tenant hereunder is levied upon by legal
process for the enforcement of any debt of Tenant, individually or jointly; or
in the event Tenant becomes insolvent; Lessor shall have the right to terminate
this lease by giving written notice of termination to Tenant. Specifically, the
time periods for curing defaults provided in the paragraph of this lease
relating to default by Tenant shall not be applicable to the provisions of this
paragraph. If Tenant is a partnership consisting of one or more individuals or
business entities, the right of Lessor to terminate this lease upon occurrence
of the events specified in this paragraph shall apply to each individual or
business entity.

 

28.  WAIVER OF SUBROGATION RIGHTS.  Each of the parties hereto hereby releases
the other, and the agents, employees and successors of such other party, from
all claims, demands and liabilities arising from unintentional acts or omissions
of the other party which result in loss for which the party sustaining such loss
is indemnified under a policy or policies of insurance.

 

29.  HOLDING OVER.  In the event Tenant shall hold over after the expiration of
the term of this lease, or an extended term, such holding over shall be deemed
to create a tenancy at will which may be terminated at any time by Lessor or
Tenant. Rent during such holdover period shall be ten percent (10%) per month
more than the rent due prior to such termination, payable as provided in this
lease.

 

30.  PRIOR LEASE.  The parties agree that certain Lease between the parties
dated April 30, 1993, is hereby terminated effective as of October 31, 1995,
except for any rights or obligations which accrued on or prior to October 31,
1995.

 

31.  NOTICES.  Any notices required or permitted to be given under the term of
this lease, or by law, shall be in writing and may be given by personal delivery
or certified mail, directed to the parties at the following addresses, or such
other address as any party may designate in writing prior to the time of the
giving of such notice, or in any other manner authorized by law:

 

 

LESSOR:

 

P.O. Box 400

 

Junction City Oregon 97448

 

 

 

Ronald E. Lee

 

94862 Link Ridge Drive

 

Junction City Oregon 97448

 

 

 

TENANT:

 

P.O. Box 400

 

Junction City Oregon 97448

 

Any notice given shall be effective when actually received, or if given by
certified mail, then forty-eight (48) hours after the deposit

 

9

--------------------------------------------------------------------------------


 

of such notice in the United States mail with postage prepaid.

 

32.  BINDING EFFECT.  All of the covenants, agreements, conditions and terms
contained in this lease shall be binding upon apply and inure to the benefit of
the successors and assigns of the respective parties hereto, and all said
covenants sha11 be construed as covenants running with the land. However,
nothing in this paragraph shall be construed as modifying in any way any
restrictions on assignment and sublease provided in this lease.

 

33.  WAIVER.  No waiver of any right arising out of a breach of any covenant,
term or condition of this lease shall be a waiver of any right arising out of
any other or subsequent breach of the same or any other covenant, term or
condition or a waiver of the covenant, term or condition itself.

 

34.  INTEGRATION.  This lease constitutes a final and complete statement of the
agreement between the parties, and fully supersedes all prior agreements or
negotiations, written or oral.

 

35.  LEGAL PROCEEDINGS.  In the event any legal proceeding is commenced for the
purpose of interpreting or enforcing any provision of this lease, the prevailing
party in such proceeding shall be entitled to recover a reasonable attorney’s
fee in such proceeding, or any appeal thereof, in addition to the costs and
disbursements allowed by law.

 

36.  LESSOR NOT LIABLE TO TENANT FOR DAMAGES.  Lessor shall not be liable for
any damages caused, or alleged to be caused by failure to keep the Leased
Premises in repair, nor for any damage caused or alleged to be caused by or from
any leaking, bursting, or failure of any pipe or other facility, water, ice, or
snow, nor for any damages arising from acts or neglect of co-tenants or other
occupants of the Leased Premises or of any owners or occupants of adjacent or
contiguous property.

 

Dated this 12th day of October 1995

 

 

By:

/s/ Robert B. Lee

 

 

 

Robert B. Lee

 

 

 

 

 

 

By:

/s/ Ronald E. Lee

 

 

 

Ronald E. Lee

 

 

 

 

 

 

By:

/s/ Terry N. Lee

 

 

 

Terry N. Lee

 

 

 

 

 

 

COUNTRY COACH, INC.

 

 

 

 

 

 

By:

/s/ Jack Courtermanche

 

 

 

Jack Courtermanche

 

 

10

--------------------------------------------------------------------------------